DETAILED ACTION

Drawings
The drawing filed on 10/29/2020 is in compliance with MPEP 608.03 and therefore is accepted.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Thomas S. Chlebeck on 08/30/2022.
AMENDMENT TO THE CLAIMS
Claims 1-8,14,19,20 are Canceled.
Allowable Subject Matter
Claim 9-13,15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	As of claim 9: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 9 that includes, “a first transistor, a gate of the first transistor coupled to the photodiode; a second transistor, a source or a drain of the second transistor coupled to the photodiode; a third transistor, a source or a drain of the third transistor coupled to a source or a drain of the first transistor and a gate of the second transistor; a subtractor including: a first capacitor, an inverter coupled to the first capacitor, and a switch circuit coupled to an input terminal and an output terminal of an inverter; and a quantizer coupled to the subtractor, the quantizer being configured to output an event detection signal based on a comparison of  a reference voltage and a voltage based on an output from the subtractor, wherein the first substrate includes photodiodes, a first transistor, and a second transistor, and the second substrate stacked to the first substrate includes the third transistor.”
As of Claims 10-13,15-18 : Claims 10-13,15-18  depend from Claim 9 and are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0291481 to Zhang et al. (hereinafter Zhang)
US 9,986,179 to Govil (hereinafter Govil) a hybrid camera sensor “wherein each pixel includes: 
a first transfer transistor (bottom transistor that goes to the analog column line, see Figs. 6A or 6B); 
a second transfer transistor (top transistor that goes to the digital column line, see Figs. 6A or 6B); 
a first readout circuit selectively coupled to the photoelectric conversion region by the first transfer transistor (analog column line readout, see Figs. 6A or 6B); and 
a second readout circuit selectively coupled to the photoelectric conversion region by the second transfer transistor (digital column line readout, see Figs. 6A or 6B)”.
US 9,001,245 to Wang et al. (hereinafter Wang)for each pixel, all transistor components of the first readout circuit are laid out in a first half of the pixel in a plan view, and all transistor components of the second readout circuit are laid out in a second half of the pixel in the plan view (pixel structure of Figs. 2A and 2B show photo diode section with transfer transistor TX1 and TX2 at both sides of the PPD.  Fig. 9 shows the readout circuit on both sides of the PPD and hence are laid out on the halves of the pixel.)”.
Rothberg et al. (US 2016/0133668) teaches deflecting an event witch is a detection of different wavelength or levei of detected incident light); and connection control section configured to switch connections between  plurality of the pixel blocks (see Figure 108 and paragraph (0249
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697